DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/796,685 has a total of 16 claims pending in the application; there are 2 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE CLAIMS


	Claims 9-16 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claims 9-16, it’s not clear if they are written as independent or depended claims. Correction is needed.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims include non-statutory subject matter.
Applicant’s specification does not give an explicit definition of what is meant by a “computer readable medium”. At para 0051, the specification merely provides examples of what is meant by computer readable medium and does not define a computer readable medium to exclude transitory propagating signals. Given that Applicant’s specification does not limit “medium” to being non-transitory, and given that claims 9-12 are drawn to at least one medium comprising computer readable instructions, those claims are construed to cover both transitory and non-transitory media, including computer source code.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claims encompass non-statutory subject matter (i.e., transitory propagating signals), the claims as a whole are non-statutory. The Examiner suggests 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1, 2, 5, 6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett et al. (US pub. 2015/0205740), hereinafter, “Bassett”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 5, Bassett discloses a setting method of configuration of mainboard expansion slot (a flexible port, such as port 140, of main PCA 200; as disclose in paragraphs 0019, 0026 and 0032), comprising: determining whether a configuration of a mainboard expansion slot is an automatic setting (a connection/activation of a first port connector, such as connector 506 of fig. 5A; see paragraph 0019); performing the setting of the configuration of the mainboard expansion slot based on a first preset rule (a connection/activation of a first port connector setting of GPIO to 0; see paragraph 0032) when the configuration of the mainboard expansion slot is the automatic setting (see paragraph 0032, which discloses “in this example, the first port connector 506 can replace a ground pin associated with a card 512 that can be considered a peripheral device with the GPIO signal. As such, when the card 512 is inserted, the ground plane connects the GPIO to ground. The GPIO is set to 0, which can be a state that a system configuration detection module can associate with activating the flexible port and multiplexer 510 to work with the first port connector 506 using a first protocol”); and performing the setting of the configuration of the mainboard expansion slot based on a default value (the GPIO setting to 1) when the configuration of the mainboard expansion slot is not the automatic setting (a connection of a second port connector, such as connector 508; see fig. 5B and paragraph 0032, which discloses “if the card 512 is not inserted, the GPIO can change state to 1 and the second port connector 508 associated with a second protocol can be activated”).

3.         As per claims 2 and 6, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 1” [See rejection to claim 1 above], wherein performing the setting of the configuration of the mainboard expansion slot based on the first preset rule comprises: reading values of three general-purpose input/output (GPIO) ports of the mainboard expansion slot by a basic input/output system (BIOS); and setting the configuration of the mainboard expansion slot based on a second preset rule according to the values of the three GPIO ports (see paragraphs 0016, 0032 and figures 7A, 7B).

4.         As per claim 9, Bassett discloses a computer readable medium, stores a computer program, wherein the computer program is executed by a processor to perform the setting method of the configuration of the mainboard expansion slot of claim 1 (see fig. 1B and paragraph 0025).

5.         As per claim 10, Bassett discloses a computer readable medium, stores a computer program, wherein the computer program is executed by a processor to perform the setting method of the configuration of the mainboard expansion slot of claim 2 (see fig. 1B and paragraph 0025).

6.         As per claim 11, Bassett discloses a computer readable medium, stores a computer program, wherein the computer program is executed by a processor to perform the setting method of the configuration of the mainboard expansion slot of claim 3 (see fig. 1B and paragraph 0025).

7.         As per claim 12, Bassett discloses a computer readable medium, stores a computer program, wherein the computer program is executed by a processor to perform the setting method of the configuration of the mainboard expansion slot of claim 4 (see fig. 1B and paragraph 0025).

8.         As per claim 13, Bassett discloses a setting device of configuration of mainboard expansion slot, comprising: a memory, configured to store a computer program; and a processor, (see fig. 1B and paragraph 0025).

9.         As per claim 14, Bassett discloses a setting device of configuration of mainboard expansion slot, comprising: a memory, configured to store a computer program; and a processor, connected to the memory, wherein the processor is configured to execute the computer program stored in the memory for the setting device of configuration of mainboard expansion slot to perform the setting method of configuration of mainboard expansion slot of claims 2 (see fig. 1B and paragraph 0025).

10.         As per claim 15, Bassett discloses 15 setting device of configuration of mainboard expansion slot, comprising: a memory, configured to store a computer program; and a processor, connected to the memory, wherein the processor is configured to execute the computer program stored in the memory for the setting device of configuration of mainboard expansion slot to perform the setting method of configuration of mainboard expansion slot of claims 3 (see fig. 1B and paragraph 0025).

11.         As per claim 16, Bassett discloses a setting device of configuration of mainboard expansion slot, comprising: a memory, configured to store a computer program; and a processor, connected to the memory, wherein the processor is configured to execute the computer program stored in the memory for the setting device of configuration of mainboard expansion slot to (see fig. 1B and paragraph 0025).

Claim Rejections - 35 USC § 103
12.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bassett et al. (US pub. 2015/0205740), hereinafter, “Bassett”, in view of Khatri et al. (US pub. 2007/0186088), hereinafter, “Khatri”.

14.         As per claims 3 and 7, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 2” [See rejection to claim 2 above], but fails to expressly discloses wherein the configuration of the mainboard expansion slot comprises five candidate configurations, the five candidate configurations comprises X16, X8x8, X4x4x8, 
Khatri discloses wherein the configuration of the mainboard expansion slot comprises five candidate configurations, the five candidate configurations comprises X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4, and the configuration of the mainboard expansion slot is one of the five candidate configurations (note, the claim only called for one of five configurations; see paragraph 0019).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Khatri’s teaching of detecting multiple independent devices located on a single card that is plugged into a PCIe compliant root port into Bert’s teaching of a PCA with a flexible port to detect, based on the coupling of an interface to the flexible port, a configuration for the benefit of increasing bandwidth of a link.

15.         As per claims 4 and 8, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 2” [See rejection to claim 2 above], but fails to expressly discloses wherein the second preset rule is: the configurations X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4 of the mainboard expansion slot respectively correspond to five different values, each of the five different values is a three-digit binary value, and the value of one of the three GPIO ports is one of the five different values.
Khatri discloses wherein the second preset rule is: the configurations X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4 of the mainboard expansion slot respectively correspond to five different values, each of the five different values is a three-digit binary value, and the value  (note, the claim only called for one of five values; see paragraphs 0019 and 0028).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Khatri’s teaching of detecting multiple independent devices located on a single card that is plugged into a PCIe compliant root port into Bert’s teaching of a PCA with a flexible port to detect, based on the coupling of an interface to the flexible port, a configuration for the benefit of increasing bandwidth of a link.

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-16 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 



IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181